                  Case 2:19-cr-00301-GMN-DJA Document 125 Filed 09/23/20 Page 1 of 1

AO 471 (Rev. 01/09) Order to Detain a Defendant Temporarily Under 18 U.S.C. § 3142(d)


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District
                                                      __________      of Nevada
                                                                 District  of __________

                  United States of America                                   )
                             v.                                              )
                                                                             )          Case No. 2:19-cr-00301-GMN-DJA-1
                         Jamaje Bailey                                       )
                             Defendant                                       )

                  ORDER TO DETAIN A DEFENDANT TEMPORARILY UNDER 18 U.S.C. § 3142(d)

        At the time of the alleged offense, the defendant was not a United States citizen or a person lawfully admitted for
permanent residence, or, alternatively, the defendant was on release pending trial for a state or federal felony; on release
after conviction for any type of offense, state or federal; or on probation or parole. This court finds that the defendant, if
released, may flee or pose a danger to another person or the community.

 IT IS ORDERED: The defendant must be detained temporarily under 18 U.S.C. § 3142(d) until September 25, 2020.
                     .

        The attorney for the government is directed to notify the appropriate court, probation or parole officer, state or
local law enforcement officer, or the United States Citizenship and Immigration Services so that a detainer may be placed
on the defendant or custody may be transferred. If no action is taken by the above date, the defendant must be brought
before this court on that date for further proceedings.


Date: September 23, 2020
                                                                                                    Judge’s signature

                                                                                          Gloria M. Navarro, District Judge
                                                                                                  Printed name and title
